DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the empty boxes (e.g. 104, 106, 120, 122, 30, 32, 34, 36, 50 and 52) in figures 1, 3A, 3B, 5A and 6A  should contain symbols or text indicating their functionality.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Childs (US 10,044,267), in view of Wang et al. (US 6,930,474), hereinafter Wang.
Regarding claim 1, Childs discloses (see figures 1-7) an emulated current generation circuit (figure 5a, part 500) of a power converting circuit (figure 3, part 300) (column 1; lines 30-33; the disclosure relates generally to Buck, Boost, Buck-Boost and other types of DC-DC switching power converters, operating in current-mode control with increasing switching frequencies) providing an emulated sensing current (figures 5a and 2, part Iemu) comprising an AC component current  (figures 5a and 2, part AC component of Iemu) and a DC component current   (figures 5a and 2, part DC component of Iemu)(column 7; lines 29-35; the voltage on the current integrating capacitor is transformed into current signal lemu[Iemu], proportional to the coil current, in AMP1 520. The emulated current can then be compared to the actual coil current), the emulated current generation circuit (figure 5a, part 500) comprising: a first current circuit (figure 5a, part first current circuit generated by 540 and 510), configured to generate a ramp signal (figure 5a, part ramp signal generated through C1) as the AC component current (figures 5a and 2, part AC component of Iemu)(column 8; lines 2-3; the current integrating capacitor C1 proportional to inductor L, the current slopes are correct); a second current circuit (figure 5a, part second current source that generate Icoil), coupled to an output stage of the power converting circuit (figure 3, part output stage of 300; through VLX to CMP1) and configured to provide a sensing current (figure 5a, part Icoil), wherein the DC component current (figures 5a and 2, part DC component of Iemu); a combination circuit (figure 5a, part combination circuit at 520), configured to combine (figure 5a, part combination circuit at 520) the AC component current (figures 5a and 2, part AC component of Iemu) and the DC component current (figures 5a and 2, part DC component of Iemu) into the emulated sensing current (figures 5a and 2, part Iemu); and a calibration circuit (figure 5a, part calibration circuit generated by 560 and 550), coupled to the first current circuit (figure 5a, part first current circuit generated by 540 and 510), the second current circuit  (figure 5a, part second current source that generate Icoil) and the combination circuit respectively (figure 5a, part combination circuit at 520) and configured to dynamically adjust (figure 5a, part calibration circuit generated by 560 and 550; through output signal from 550 to variable current source 540) the ramp signal (figure 5a, part ramp signal generated through C1) according to the emulated sensing current (figures 5a and 2, part Iemu) and the sensing current (figure 5a, part Icoil)(column 7; lines 20-55; the output from sampled current comparator 560 is used to control current source 510. If the sampled current comparator indicates that the final current in the coil is lower than the emulated current signal, then the variable current source is adjusted to be slightly higher, sourcing slightly more current from the supply to capacitor C1. Over time this adjustment will cause the current source to rise to match the non-idealities in the circuit, and bring the emulated current to match the coil current. In the same way, if the sampled current comparator indicates that the final current in the coil is higher than the emulated current signal, the variable current source is adjusted to be slightly lower, sinking slightly more current from the capacitor to ground).
Childs does not expressly disclose the DC component current is generated after a sample-and-hold processing is performed on the sensing current; a combination circuit, coupled to the first current circuit and the second current circuit respectively. 
Wang teaches (see figures 1-4) an emulated current generation circuit (figure 2, part 21) of a power converting circuit  (figure 2, part buck converter) providing an emulated sensing current  (figures 2 and 3A, part Visg) comprising an AC component (figure 3A, part AC component of Visg[ramp] through 44) current and a DC component current (figure 3A, part DC component of Visg[DC] through 42), the emulated current generation circuit (figure 2, part 21) comprising: a first current circuit (figure 3A, part first current circuit generated by 44), configured to generate a ramp signal as the AC component current (figure 3A, part AC component of Visg[ramp] through 44); a second current circuit (figure 3A, part second current circuit generated by 426 and 422), coupled to an output stage (figure 3A, part output stage of buck converter; through 426 and 422) of the power converting circuit (figure 3A, part buck converter) and configured to provide a sensing current (figure 3A, part Visd output of 422), wherein the DC component current (figure 3A, part DC component of Visg[DC] through 42) is generated after a sample-and-hold processing (figure 3A, part 424) is performed on the sensing current (figure 3A, part Visd output of 422); a combination circuit (figure 3A, part 46), coupled to the first current circuit (figure 3A, part first current circuit generated by 44) and the second current circuit respectively (figure 3A, part second current circuit generated by 426 and 422; through 424) and configured to combine the AC component current (figure 3A, part AC component of Visg[ramp] through 44) and the DC component current (figure 3A, part DC component of Visg[DC] through 42) into the emulated sensing current (figures 2 and 3A, part Visg)(columns 3 and 4; lines 1-67 and 1-29; a DC signal generator 22 receiving a clock DTC is connected to the output stage 20 to measure the output current I.sub.L from the output stage 20 to thereby generate a DC signal V.sub.ISG(DC) proportional to the DC component of the output current I.sub.L, a ramp signal generator 24 also receiving the clock DTC is connected with the input voltage V.sub.in and output voltage V.sub.o to generate a ramp signal V.sub.ISG(ramp) with a slope proportional to the difference between the input voltage V.sub.in and output voltage V.sub.o during each first half cycle of the clock DTC, and a summing circuit 26 is connected with the DC signal generator 22 and ramp signal generator 24 to combine the ramp signal V.sub.ISG(ramp) and DC signal V.sub.ISG(DC) to thereby generate a current sense signal V.sub.ISG which will be approximating the output or inductor current I.sub.L).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the emulated current generation circuit of Childs with the emulated current generation circuit features as taught by Wang, because it provides more simple and cheap process to obtain a emulated current sense signal nearly same as real current (column 3; lines 21-27).
	Regarding claim 2, Childs and Wang teach everything claimed as applied above (see claim 1). Further, Childs discloses (see figures 1-7) the output stage (figure 3, part output stage of 300)  is coupled to an inductor  (figure 3, part 330), and the sensing current (figures 3 and 5a, part Icoil) is related to an inductor current flowing through the inductor  (figure 3, part 330).
Regarding claim 3, Childs and Wang teach everything claimed as applied above (see claim 2). Further, Childs discloses (see figures 1-7) the first current circuit (figure 5a, part first current circuit generated by 540 and 510) is coupled a setting resistor (figure 6a, part R1), and the first current circuit generates (figure 5a, part first current circuit generated by 540 and 510) the ramp signal (figure 5a, part ramp signal generated through C1) using the setting resistor  (figure 6a, part R1), wherein a resistance of the setting resistor  (figure 6a, part resistance of R1) is related to an inductance of the inductor (figure 3, part inductance of 330)(column 8; lines 4-26; the capacitor on which the emulated coil current signal is stored is shown… resistor R1 may connect to AMP1 across voltage Vmid, to help keep the operating point of the capacitor well controlled).
Regarding claim 4, Childs and Wang teach everything claimed as applied above (see claim 1). Further, Childs discloses (see figures 1-7) the emulated current generation circuit (figure 5a, part 500) further comprises at least one sample-and-hold circuit (figure 5a, part 570) coupled between the second current circuit (figure 5a, part second current source that generate Icoil)  and the combination circuit  (figure 5a, part combination circuit at 520) and the DC component current  (figures 5a and 2, part DC component of Iemu). However, Childs does not expressly disclose the combination circuit to perform the sample-and-hold processing on the sensing current to generate the DC component current.
Wang teaches (see figures 1-4) the emulated current generation circuit (figure 2, part 21)  further comprises at least one sample-and-hold circuit (figure 3A, part 424) coupled between the second current circuit (figure 3A, part second current circuit generated by 426 and 422) and the combination circuit (figure 3A, part 46) to perform the sample-and-hold processing (figure 3A, part 424) on the sensing current (figure 3A, part Visd output of 422) to generate the DC component current (figure 3A, part DC component of Visg[DC] through 42).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the emulated current generation circuit of Childs with the emulated current generation circuit features as taught by Wang, because it provides more simple and cheap process to obtain a emulated current sense signal nearly same as real current (column 3; lines 21-27).
Regarding claim 5, Childs and Wang teach everything claimed as applied above (see claim 1). Further, Childs discloses (see figures 1-7)	the calibration circuit (figure 5a, part calibration circuit generated by 560 and 550) comprises a subtraction circuit (figure 5a, part 560) configured to receive the emulated sensing current (figure 5a, part Iemu; through 530) and the sensing current (figure 5a, part Icoil) to generate a difference signal (figure 5a, part 560; output signal), and the calibration circuit (figure 5a, part calibration circuit generated by 560 and 550) generates a calibration signal (figure 5a, part calibration signal from 550 to 540) to the first current circuit (figure 5a, part first current circuit generated by 540 and 510) according to the difference signal (figure 5a, part 560; output signal)(column 7; lines 38-55).
Regarding claim 8, claim 1 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 9, claim 2 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 10, claim 3 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 11, Childs and Wang teach everything claimed as applied above (see claim 8). Further, Childs discloses (see figures 1-7) the step (d) further comprises: adjusting (figure 5a, part through calibration signal from 550 to 540) a slope of the ramp signal (figure 5a, part ramp signal generated through C1).
Regarding claim 14, Childs and Wang teach everything claimed as applied above (see claim 8). Further, Childs discloses (see figures 1-7) the step (b) comprises: (b1) obtaining the sensing current (figure 5a, part Icoil). However, Childs does not expressly disclose performing at least one sample-and-hold processing on a valley value of the sensing current at a second time according to a pulse-width modulation (PWM) signal to obtain the DC component current.
Wang teaches (see figures 1-4) the step (b) comprises: (b1) obtaining the sensing current (figure 3A, part Visd output of 422); and (b2) performing at least one sample-and-hold processing (figure 3A, part 424) on a valley value of the sensing current (figure 3A, part Visd output of 422) at a second time according to a pulse-width modulation (PWM) signal (figure 3A, part DTC signal) to obtain the DC component current  (figure 3A, part DC component of Visg[DC] through 42).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the emulated current generation circuit of Childs with the emulated current generation circuit features as taught by Wang, because it provides more simple and cheap process to obtain a emulated current sense signal nearly same as real current (column 3; lines 21-27).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Childs (US 10,044,267), in view of Wang et al. (US 6,930,474), hereinafter Wang, and further in view of Chen (US 2021/0099080).
Regarding claim 6, Childs and Wang teach everything claimed as applied above (see claim 1). Further, Childs discloses (see figures 1-7) the calibration circuit (figure 5a, part calibration circuit generated by 560 and 550) includes a first subtraction circuit (figure 5a, part 560), and the first subtraction circuit (figure 5a, part 560) receives the emulated sensing current (figure 5a, part Iemu) and the sensing current (figure 5a, part Icoil), and the calibration circuit  (figure 5a, part calibration circuit generated by 560 and 550) generates a calibration signal (figure 5a, part calibration signal from 550 to 540) to the first current circuit (figure 5a, part first current circuit generated by 540 and 510). However, Childs does not expressly disclose a first sampling circuit, a second sampling circuit and a second subtraction circuit, and the first sampling circuit obtains a first difference value at a first time, the second sampling circuit obtains a second difference value at the second time, thereby generating a difference signal, and the calibration circuit generates a calibration signal to the first current circuit according to the difference signal.
Chen teaches (see figures 1-13) the calibration circuit (figure 7, part calibration circuit generated by 231 and 233) includes a first subtraction circuit (figure 7, part OTA1), a first sampling circuit (figure 7, part first sampling circuit generated by CH1 and Cich), a second sampling circuit (figure 7, part second sampling circuit generated by CH2 and Cidch) and a second subtraction circuit (figure 7, part second subtraction generated by middle point between 2311 and 2313), and the first subtraction circuit (figure 7, part OTA1) receives the emulated sensing current (figure 7, part Veml) and the sensing current (figure 7, part Vcs), and the first sampling circuit (figure 7, part first sampling circuit generated by CH1 and Cich) obtains a first difference value (figure 7, part different output from OTA1) at a first time (figure 7, part first time based on ICH_EN), the second sampling circuit (figure 7, part second sampling circuit generated by CH2 and Cidch) obtains a second difference value (figure 7, part different output from OTA1) at the second time (figure 7, part second time based on IDCH_EN), thereby generating a difference signal (figure 7, part different at middle point between 2311 and 2313), and the calibration circuit  (figure 7, part calibration circuit generated by 231 and 233) control based to the difference signal (figure 7, part different at middle point between 2311 and 2313).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the calibration circuit of Childs with the calibration circuit features as taught by Chen and obtain the calibration circuit includes a first subtraction circuit, a first sampling circuit, a second sampling circuit and a second subtraction circuit, and the first subtraction circuit receives the emulated sensing current and the sensing current, and the first sampling circuit obtains a first difference value at a first time, the second sampling circuit obtains a second difference value at the second time, thereby generating a difference signal, and the calibration circuit generates a calibration signal to the first current circuit according to the difference signal, because it provides more efficient and accurate inductor current emulator circuit (paragraph [0008]). 
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Childs (US 10,044,267), in view of Wang et al. (US 6,930,474), hereinafter Wang, and further in view of Chen (US 2021/0099080), and further in view of Medina-Garcia (US 2014/0268950).
Regarding claim 7, Childs, Wang and Chen teach everything claimed as applied above (see claim 6). Further, Childs discloses (see figures 1-7) the calibration circuit (figure 5a, part calibration circuit generated by 560 and 550) and the calibration signal (figure 5a, part calibration signal from 550 to 540). However, Childs  does not expressly disclose an integral circuit and a comparing circuit; the integral circuit is configured to receive the difference signal to generate a difference voltage and the comparing circuit is configured to generate the calibration signal according to the difference voltage.
Chen teaches (see figures 1-13) the calibration circuit (figure 7, part calibration circuit generated by 231 and 233) further includes the difference signal (figure 7, part different at middle point between 2311 and 2313) to generate a difference voltage (figure 7, part different at middle point between 2311 and 2313; voltage generated at Crp) and control according to the difference voltage (figure 7, part different at middle point between 2311 and 2313; voltage generated at Crp).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the calibration circuit of Childs with the calibration circuit features as taught by Chen, because it provides more efficient and accurate inductor current emulator circuit (paragraph [0008]). 
Medina-Garcia teaches (see figures 1-5) the calibration circuit (figure 1a, part calibration circuit generated by 160, 162 and 156) further includes an integral circuit (figure 1a, part 162)  and a comparing circuit (figure 1a, part 158); the integral circuit  (figure 1a, part 162) is configured to receive the difference signal   (figure 1a, part different signal from 160) to generate a difference voltage   (figure 1a, part 162; output) and the comparing circuit  (figure 1a, part 158) is configured to generate the calibration signal  (figure 1a, part voltage calibration) according to the difference voltage  (figure 1a, part 162; output).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Childs and Chen with the calibration circuit features as taught by Medina-Garcia and obtain the calibration circuit further includes an integral circuit and a comparing circuit; the integral circuit is configured to receive the difference signal to generate a difference voltage and the comparing circuit is configured to generate the calibration signal according to the difference voltage, because it provides more accurate calibration control. 
Regarding claim 13, claims 6 and 7 in combination have the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Childs (US 10,044,267), in view of Wang et al. (US 6,930,474), hereinafter Wang, and further in view of Medina-Garcia (US 2014/0268950).
Regarding claim 12, Childs, Wang and Chen teach everything claimed as applied above (see claim 8). Further, Childs discloses (see figures 1-7) the step (d) further comprises: a difference (figure 5a, part 560) between the emulated sensing current (figure 5a, part Iemu) and the sensing current (figure 5a, part Icoil) to adjust (figure 5a, part through calibration signal from 550 to 540) the ramp signal (figure 5a, part ramp signal generated through C1). However, Childs does not expressly disclose integrating. 
Medina-Garcia teaches (see figures 1-5) the step (d) further comprises: integrating  (figure 1a, part 162) a difference  (figure 1a, part different signal from 160) to adjust (figure 1a, part through voltage calibration).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the emulated current generation of Childs with the control circuit features as taught by Medina-Garcia and obtain the step (d) further comprises: integrating a difference between the emulated sensing current and the sensing current to adjust the ramp signal, because it provides more accurate calibration control. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	

	/THIENVU V TRAN/                                     Supervisory Patent Examiner, Art Unit 2839